ACCEPTED
                                                                             04-13-00550-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                         2/5/2015 2:58:15 PM
                                                                               KEITH HOTTLE
                                                                                      CLERK

                       No. 04-13-00550-CV

                                                         FILED IN
                                                  4th COURT OF APPEALS
                    IN THE COURT OF APPEALS        SAN ANTONIO, TEXAS
            FOURTH COURT OF APPEALS JUDICIAL DISTRICT
                                                  02/5/2015 2:58:15 PM
                       SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                          Clerk



                         RANDY K. SMITH,
                       Appellant/Defendant,
                                       vs.
LAWRENCE REID, ROYCE REID, JENNIFER HEATH, AND THL GP
                        INC.,
                        Appellees/Plaintiffs.
             __________________________________________
     FROM THE 63RD JUDICIAL DISTRICT COURT, EDWARDS COUNTY,
        CAUSE NO. 3798, HON. M. REX EMERSON, PRESIDING
             __________________________________________
APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
 TO FILE MOTION FOR REHEARING/RECONSIDERATION EN
                       BANC
                     __________________________________________


Oral Argument Requested

Kimberly S. Keller
kim@kellsto.com; SBN: 24014182
Shane J. Stolarczyk
shane@kellsto.com; SBN: 24033242
KELLER STOLARCZYK, PLLC
234 W. Bandera Rd. #120
Boerne, TX 78006
Tele: 830.981.5000
Facs: 888.293.8580
                     Attorneys for Appellant
                             TABLE OF CONTENTS
                                                                      Page
TABLE OF CONTENTS ........................................................ ii

TABLE OF CITATIONS ....................................................... iii

STATEMENT REGARDING EN BANC ORAL ARGUMENT ........ v

EN BANC RECONSIDERATION ARGUMENT ..........................1

ARGUMENT IN SUPPORT OF MOTION FOR
RECONSIDERATION EN BANC .............................................2

I.     INTRODUCTION ................................................................2

II.    FACTUAL BACKGROUND.....................................................4

III.   THE ATTORNEY’S FEES AWARD MUST BE VACATED ............... 19

       A.    The judgment awards attorney’s fees under
             Chapter 38, but Reid neither pleaded nor
             succeeded on a Chapter 38-based claim ............ 21

       B.    The trial court’s findings indicate the
             award is tied to the breach of covenant
             finding, but Reid did not plead for such
             attorney’s fees ................................................... 22

       C.    Alternately, the amount of fees awarded far
             exceeds the percentage of fees related to the
             breach of covenant finding ................................ 25

CONCLUSION .................................................................... 27

CERTIFICATE OF COMPLIANCE & SERVICE ...................... 29




                                           ii
                               TABLE OF CITATIONS

       SUPREME COURT OF TEXAS CASES

O’Connor v. First Ct. of Appeals,
    837 S.W.2d 94 (Tex. 1992) ..................................................... 1

Tony Gullo Motors I, L.P. v. Chapa,
     212 S.W.3d 299 (Tex. 2006) ................................................. 25


       TEXAS INTERMEDIATE APPELLATE COURT CASES

Bill Miller Bar-B-Q Enterprises, Ltd. v. Gonzales,
      No. 04-04-00747-CV, 2005 WL 2176079 (Tex. App. —
      San Antonio 2005, pet. denied) ....................................... 26,27

Edlund v. Bounds,
     842 S.W.2d 719 (Tex. App.—Dallas 1992, writ denied) ......... 24

Gorman v. Gorman,
    966 S.W.2d 858 (Tex. App.—Houston [1st Dist.] 1998,
    pet. denied) .......................................................................... 21

Hartford Cas. Ins. Co. v. Budget Rent–A–Car Sys., Inc.,
     796 S.W.2d 763 (Tex. App.— Dallas 1990, writ denied) ........ 24

Janicek v. 2016 Main Owners Ass’n, Inc.,
     No. 01–96–00599–CV, 1997 WL 414951 (Tex. App.—
     Houston [1st Dist.] July 24, 1997, no writ) ........................... 24

Kreighbaum v. Lester,
     No. 05–06–01333–CV, 2007 WL 1829729 (Tex. App.—
     Dallas June 27, 2007, no pet.) ............................................. 24

Perez v. Tex. Disposal Sys.,
     103 S.W.3d 591 (Tex. App.—San Antonio 2003,
     pet. denied) .......................................................................... 22


                                              iii
Sadler v. Duvall,
     815 S.W.2d 285 (Tex. App.-—Texarkana 1991,
     writ denied) ..................................................................... 19,22

State Farm Fire & Cas. Ins. Co. v. Leasing Enters.,
     716 S.W.2d 553 (Tex. App.-—Houston [14th Dist.] 1986,
     writ ref’d n.r.e.) .................................................................... 22


       STATUTORY AUTHORITY

TEX. CIV. PRAC. & REM. CODE ANN. § 38.001 .............................. 21,23

TEX. CIV. PRAC. & REM. CODE ANN. § 5.006 ................................ 20,23

TEX. R. APP. P. 41.2 ......................................................................... 1




                                               iv
     STATEMENT REGARDING EN BANC ORAL ARGUMENT

      Appellant Randy Smith appreciates that it is a rarity for this

Court to hold en banc oral argument. This case, however, presents

the Court with a complicated set of facts, which, as demonstrated

by the Panel’s Opinion, can easily confuse even the most

experienced jurist. Smith contends oral argument is warranted to

cut through the confusion and ensure that this Court appreciates

the legal distinctions arising in this case that make all the

difference in the outcome of the Opinion. Simply put, Smith is

confident that a collective discussion regarding the legal issues in

this case will result in a different outcome. As such, Smith

respectfully requests this Court hold oral argument before disposing

of this Motion.




                                 v
              EN BANC RECONSIDERATION ARGUMENT

        Texas Rule of Appellate Procedure 41.2(c) provides that, while

en banc consideration of cases is “disfavored,” it should be ordered

if:

       “necessary to secure or maintain uniformity of the
        court’s decisions,” or

       if “extraordinary circumstances” require.

TEX. R. APP. P. 41.2(c). In this case, both situations are presented by

this case.

        “Unless a court of appeals chooses to hear a case en banc, the

decision of a panel constitutes the decision of the whole court.”

O’Connor v. First Ct. of Appeals, 837 S.W.2d 94, 96 (Tex. 1992). The

current Opinion (attached to this Motion as Tab A) contradicts not

only this Court’s precedent, but also conflicts with Texas Supreme

Court precedent regarding the pleading and proof requirements

underlying the award of attorney’s fees. Texas Rule of Appellate

Procedure 49.7 authorizes this Court to consider en banc a case

that was previously considered by a panel of this Court. TEX. R. APP.

P. 49.7. Smith respectfully requests this Court use the authority

afforded in Rule 49.7 and reconsider this case en banc.


                                    1
ARGUMENT IN SUPPORT OF MOTION FOR RECONSIDERATION
                     EN BANC

                                     I.
                                INTRODUCTION

     Although this direct appeal raised numerous complex legal

challenges to the trial court’s judgment regarding the existence of a

public road, easements, and adverse possession, this Motion for En

Banc Consideration focuses on only one of the issues raised in the

direct appeal: the amount of attorney’s fees awarded by the trial

court. This Court, in its Panel Opinion, Tab A, affirmed the award.

     This    Court’s   holding,    however,    ignores   the   “narrowing”

language in the trial court’s final judgment. Here is what the

undisputed evidence demonstrates:

        the lawsuit raised numerous causes of actions by both

            parties;

        the parties pleaded for attorney’s fees under some of the

            causes of action;

        the trial court awarded attorney’s fees under only one

            cause of action: breach of contract (Chapter 38) (the trial

            court’s judgment is attached to this Motion as Tab B);



                                     2
         during the hearing on attorney’s fees, both parties’

          counsel segregated their fees, agreeing that only 10% of

          the fees incurred were for the breach of contract claim

          (approximately $8,000);

         even though it awarded attorney’s fees based on only on

          the breach of contract cause of action, the trial court

          erroneously awarded an amount of attorney’s fees that

          constituted 100% of the attorney’s fees incurred for all

          causes of action (approximately $80,000);

         this Court then mistakenly affirmed that excess award of

          attorney’s fees;

In affirming the attorney’s fees award, the Panel allowed for the full

amount of attorney’s fees by stating that the trial court could have

awarded the full amount of fees based on the cause of action arising

under the Declaratory Judgment Act (Chapter 37).

     While it would be a different case if the trial court’s judgment

was silent as the basis of the attorney’s fees award, that is not the

case before this Court. Here, the trial court specified that it was

awarding fees based only on the breach of contract claim. Tab B.

The Panel ignored that language. It is true that the trial court could
                                  3
have awarded fees under the Declaratory Judgment Act (Chapter

37), but the record shows that the trial court chose not to do so. Tab

B. In essence, this Court chose to rewrite the trial court’s final

judgment   to   include    a   provision   awarding   fees   under   the

Declaratory Judgment Act in order to get to its holding. Tab A.

     Even more disturbing, the Panel ignored the agreement of the

parties to offer evidence of their attorney’s fees in a segregated

manner. Counsel for each side agreed that only 10% of the

attorney’s fees incurred was for the breach of contract claim. Yet,

the Panel ignored the trial court’s limiting language, as well as the

parties’ agreement, in affirming an award for 100% of the fees.

     The Opinion from the Panel blazes new ground, but in a way

that is contrary to well established precedent from the Supreme

Court of Texas. This Court should grant this Motion for En Banc

Consideration to withdraw this erroneous Opinion and remedy the

harm that will be suffered by Smith.

                                  II.
                          FACTUAL BACKGROUND

     This direct appeal centered on the status of a road in Edwards

County. The road, referred to throughout the record as “Spur


                                    4
Road,” crosses through a small portion of the Reid Ranch (a 1,247-

acre ranch owned by Appellees1) before entering the 640-acre Smith

Ranch.2 After a bench trial, the trial court ruled in favor of Reid,3

finding Spur Road was not a county road, that Spur Road was not

an easement appurtenant to the Smith Ranch, and ordered Smith

to pay nearly $80,000 in attorney’s fees (plus $20,000 in appellate

attorney’s fees). (3CR644).

      Spur Road

      Spur Road (black line in the image below) is a 2/3-mile

roadway that leaves County Road 330, crosses the Reid Ranch from

East to West, and then enters the Smith Ranch:




1
 Plaintiffs/Appellees are referred to in this Brief collectively as “Reid.” The Reid
Ranch is comprised of Tracts One through Nine. (3CR654). The Reid Ranch
was purchased by Royce I. Reid in 1953. (3CR654; 2RR45).
2Defendant/Appellant is Randy K. Smith, referred to in this Brief as “Smith.”

The Smith Ranch comprises two tracts, one being 639.192 acres purchased in
2003 and one being 81.03 acres purchased in 2010. (3CR654-55).
3Edwards County was joined as a Cross-Defendant as an “interested party”

under the Texas Declaratory Judgment Act. (2CR464).
                                         5
(PE1) (yellow: County Road 330; blue: Pulliam Creek; black: Spur

Road) (2RR23, 48, 50-51, 208-09; 3RR13-14).

        When Spur Road begins (off of County Road 330), there is no

gate, cattle guard, sign, or fence denying the public access to the

road:




                                  6
(PE10A; 2RR80).

     For as long as anyone can remember, Spur Road has been

utilized by neighboring property owners without protest by Reid or

Reid’s predecessors in title.4 Public documents show that the

Edwards County Road Department has been performing road

maintenance on Spur Road since the mid-1970s. (DE3) (verbal

statement of Lee Sweeten, current Precinct #2 Commissioner of

Edwards County, Texas, that he performed road maintenance work




(2RR272, 280). The parties stipulated that Spur Road is a spur off County
4

Road 330, which has formerly been known as County Road 204. (2RR21).
                                    7
on said spur while employed by the Edwards County Road

Department in the mid-1970s).

     Denman L. Cloudt, who is Smith’s predecessor in title,5 had

always used Spur Road to access the Smith Ranch during his

ownership. (2RR172) (“Oh, yes, we used it. My hunters used it. That

was the only entrance into the property.”); (2RR180). Cloudt also

stated,     “[l]ater on    we   found        [another entrance] down       here

somewhere . . . but it’s in — it’s in almost an impossible place to

maintain. . . . [b]ecause of the flood damage that occurs when you

have a flood in that country. . . . it’s impossible to build a crossing

at that other place.” (2RR172-73). Cloudt spent over $50,000 on

crossings over Pulliam Creek and “[t]hey are barely usable now.”

(2RR172, 174).

     The Commissioners Court’s 1998 Order affirming Spur
     Road as a county road.

     While he still owned the property, Cloudt took steps to ensure

that Spur Road was officially classified as a county road:




5Cloudt   still owns 423 acres to the east of the Smith Ranch. (2RR176).
                                         8
(PE17) (Cloudt's affidavit) (cropped).

     In   1998,    the   Edwards       County   Commissioners   Court

unanimously passed a motion to declare:

           [Spur Road] has been considered part of the
           County road system & whereas, said spur has
           been historically worked as a county road,
           therefore, be it resolved that it is hereby
           confirmed that it is part of the County Road
           system and shall remain as such for all
           purposes.

(DE5).

     Smith leases and then buys 640 acres (“the Smith
     Ranch”) from Cloudt.

     In 2000, Smith leased the 640 acres south of Reid Ranch from

Cloudt (this acreage is referred to throughout the litigation as “the

Smith 640” and “the Smith Ranch”). (3CR656; 2RR204; 3RR11).

When investigating whether to lease (and then later, whether to


                                   9
purchase) the property, Smith used the Spur Road entrance to the

property. (PE1; 2RR23, 48, 50-51, 208-09; 3RR13-14). Spur Road

offered a desirable access point because it ran directly from County

Road 330 into the campsite located on Smith Ranch. (2RR237) (PE1

[Smith campsite located where black line ends]).

     During Smith’s three-year lease, Reid never objected to

Smith’s use of Spur Road, which traveled right in front of the Reid

house, before entering the Smith campsite. (2RR60, 159; 3RR11-

14). Reid also never gave any indication to Smith or others that they

had no right to travel Spur Road.6 Smith, relying on Reid’s

acquiescence and the free and uninterrupted travel during those

three years, paid approximately $600,000 to purchase the Smith

640. (PE7; 2RR207-08; 3RR13, 58-59). The deed did not reference




6
 Smith’s predecessors and others owning nearby property often used Spur
Road. (2RR58-59, 79) (“[S]o for at least 45 years we know as far as you know
that people traveling across your property to the south and to the west
unimpeded? Yes.”). Evidence also revealed Reid and his foreman had multiple
contacts with Smith, even hiring Smith’s children to work on the Reid Ranch,
but Reid never once communicated to Smith that he had no right to use Spur
Road. (2RR122-23). Seven of Smith’s ten children worked on the Reid Ranch
feeding game, cleaning brush, or cleaning houses. (2RR215).
                                     10
an easement on Spur Road, because, as Cloudt claimed, the road

was public.7

     After purchasing the ranch, Smith, in reliance on the usability

of the Spur Road entrance, expended vast resources and time

improving the Smith Ranch. (2RR221-27) (describing multiple

refurbished trailers, electricity, septic systems, water pump system,

and rain catchment systems); (3RR42-43) (describing improvements

and estimating their cost at $125,000 to $140,000).

     During the entirety of the time Smith and his ten children

lived on Smith Ranch full time, Reid gave no indication to Smith or

others that Spur Road was a private road. (2RR79-80). Reid

conceded that for “45-plus years [of his lifetime] there’s never been

a gate across the road that we’re talking about.” (2RR80). Reid also

conceded no one “ever asked for his permission” to use Spur Road

and that he has never “told anyone that they needed [his]

permission to use the road.” (2RR81-82).

     Use of Spur Road to access Smith Ranch is integral to Smith’s

use and enjoyment of the property. Where County Road 330 (yellow

7
 (3RR47). Cloudt testified the documents do not mention an easement because
Edwards County had already designated Spur Road as a county road.
(2RR199). Cloudt told Smith, “That [Spur Road] is your access.” (2RR240).
                                    11
line) meets Spur Road (black line), there is a crossing over Pulliam

Creek (blue line). (PE1; 2RR114). This creek crossing has washed

out hundreds of times and been repaired by Edwards County for

the benefit of Reid and others using Spur Road. (2RR114). Over 600

of Smith’s acreage is located across Pulliam Creek. (2RR115;

3RR21). Reid acknowledged that if Smith is denied use of Spur

Road (whose crossing is maintained by Edwards County), Smith will

have to construct and maintain his own private crossing over

Pulliam Creek to access the 600 acres of his property on the other

side of Pulliam Creek. (2RR116).

     Smith purchases 80 more acres from Cloudt, triggering
     Reid to contest Smith’s use of Spur Road to enter Smith
     Ranch.

     In 2010, Smith purchased another 80 acres from Cloudt that

adjoined the Smith 640. (3CR657; 3RR58-59).




                                   12
(PE1). This newly-acquired tract abuts Highway 55. (3CR657).

     After Reid learned that Smith had purchased the 80 acres with

Highway 55 frontage, Reid began blocking Smith’s access to Spur

Road. (2RR60, 63, 110; PE11 [letter from Reid to Smith]). First,

Smith arrived to find his gate to the 640 acres locked. (3RR18-19)

(“There was a lock and I was really stunned, so I cut the lock and

proceeded in. Then at some point we had some encounter and they

verbally — I think it was Royce that expressed that we didn’t have a

right to come through here, and I was rather stunned, to be honest

with you, because I thought all those matters had already been
                                 13
settled with the Bay-Houston suit.”). Then, Reid placed tractors and

boulders across Spur Road to block Smith’s entrance and exit via

the Spur Road access gate.8

     Reid contends Smith should use the entrance to the property

located off Highway 55 (the entrance that came with the newly-

purchased 80 acres), but Smith testified to the impossibility of

using the Highway 55 entrance. (2RR216; 3RR21-26). To utilize this

entrance, Smith is forced to leave the vehicles parked on the side of

the Highway 55 entrance and then have someone on the property

come pick them up with an all-terrain vehicle. (2RR230-31).

     The Underlying Lawsuit

     In 2010, Reid filed suit against Smith. (1CR8). Reid asked for a

temporary injunction and for a declaration that Smith has no right

to use Spur Road. (1CR9-10). Reid was granted the temporary

injunction. (1CR38). Smith then answered the lawsuit with a

general denial. (1CR41).

     The 2011 Resolution reaffirming Spur Road as a county
     road.



(3RR20). Since Smith’s purchase of the 80 acres, Reid has also stated Smith
8

does not have permission to cross from County Road 330, over the 20 feet of
Reid Ranch, to access Smith’s 80-acre tract. (2RR120).
                                    14
     After he got sued, Smith began looking for the public records

related to Spur Road. (3RR61-62). Smith asked the Edwards

County Commissioners to review the public documents and clarify

that Spur Road was a public road. (3RR62; DE4 [recounting that

Smith testified before the Commissioners]). At a 2011 Meeting,

Commissioner Sweeten moved that the Commissioners Court adopt

a resolution affirming Spur Road is a designated county road.

(DE4). The Commissioners voted 4-0 to adopt the resolution. (DE4).

     The Resolution provides:




(DE3) (cropped).

     The 2011 Resolution goes on to describe the evidence

considered by the Commissioners:




(DE3) (cropped).


                                15
      Finally, the 2011 Resolution goes on to note that Spur Road

was “inadvertently omitted” from the County Road Map and:




(DE3) (cropped).

      Reid adds a suit to remove a cloud on his title related to
      the “bubble.”

      In May 2011, Reid amended his petition to add an allegation

related to a small, 1.165-acre piece of land located near the

southern boundary of Reid Ranch and the northern boundary of the

Smith 640. (PE2; 1CR46). This 1.165-acre piece has been referred

to throughout this litigation as the “bubble.” The “bubble” contains

a natural spring that had been fenced around to avoid washouts.

(2RR69-70, 74, 209-10, 213; 3RR37-38, 63). Reid’s new claim

alleged prior owners of the two ranches had agreed the bubble was

a part of the Reid Ranch and that future owners would not claim

the bubble by adverse possession. (1CR46-47). Smith answered this

new   claim   by   asserting   a   limitations   defense   and   adverse

possession. (3CR527).

                                   16
     The Bench Trial and Judgment

     The trial court heard testimony from multiple witnesses and

admitted documentary evidence. (2RR-3RR [testimony]; 4RR [Reid’s

exhibits]; 5RR [Smith’s exhibits]). The trial court’s final judgment

provides:

   “There is no evidence of Edwards County acquiring public

     interest in the spur by purchase, condemnation, dedication, or

     a Court’s final judgment or any other law. Nor did the county

     include the spur on its road map thereby clarifying its status

     as a public road.”

   “[T]he ‘spur road’ is not a public road.”

   “[T]here are no access easements appurtenant . . . and

     specifically that the ‘spur’ road at issue herein is not an

     easement appurtenant.”

   “[T]he 2003 Deed from D.L. Cloudt, Sr. to Randy K Smith . . .

     creates a cloud upon the ‘Reid’ title. . . Throughout this trial

     such land has been described as the ‘Bubble.’”

   “Smith claimed such ‘bubble’ by virtue of adverse possession. .

     . [T]he claim by Smith to adverse possession of the ‘bubble’

     was in fact a breach of an express covenant not to so claim
                                 17
     land . . . by adverse possession, which covenant originated in

     a agreement between RT Craig and Jay A. Blalock dated July

     27, 1937.”

   “Reid is entitled to enforce the terms of said express covenant

     not to so claim land by adverse possession.”

   “The Plaintiffs are granted a permanent injunction against

     Defendant Randy K. Smith, his agents and employees,

     prohibiting them from utilizing any portion of the Reid Ranch

     to access the Smith property or any portion thereof.”

   “Under the discretionary powers of the Court to award

     attorney’s fees under Chapter 38 of the Texas Civil Practice

     and Remedies Code, the Plaintiffs are awarded attorney’s fees

     against the Defendant, Randy K. Smith through the trial in the

     amount of $79,171.30 and are conditionally awarded attorney

     fees against Defendant Randy K. Smith in the event that the

     Defendant Smith appeals this matter to the 4th Court of

     Appeals in the amount of $20,000.”

(3CR638-42). Smith timely filed his notice of appeal to this Court.

(3CR703). The Panel then issued an Opinion affirming the



                                 18
judgment in all respects other than to make the award of attorney’s

fees on appeal contingent.

                                      III.
                THE ATTORNEY’S FEES AWARD MUST BE VACATED

        The Panel erred by affirming the award of excess attorney’s

fees.    This    Court   should    grant     this   Motion    for   En   Banc

Reconsideration, withdraw the Panel’s Opinion, and issue a new

Opinion either vacating the award of attorney’s fees altogether or, at

a minimum, modifying the award to remove the excess amount from

the attorney’s fees award. Here is how the award of attorney’s fees

was erroneous:

        Reid asked for attorney’s fees under multiple theories: (1) to

remove the cloud on his title (related to the “Bubble”);9 (2) under

“TRCP 38.001,” which is for breach of contract claims, (2CR474); (3)

under “the Declaratory Judgments Act,” (2CR474); and (4) “under

common law.”10


9
 (2CR467). Smith notes that attorney’s fees are not recoverable for suits to
remove clouds on title. Sadler v. Duvall, 815 S.W.2d 285, 293–94 (Tex. App.-—
Texarkana 1991, writ denied) (attorney’s fees not recoverable either under
Chapter 38 or as component of actual damages).
10(2CR474). Importantly, Reid did not plead for attorney’s fees under Section

5.006 of the Texas Property Code, which allows a party who succeeds in a
breach of covenant claim to recover attorney’s fees. TEX. CIV. PRAC. & REM. CODE
ANN. § 5.006(a) (“In an action based on breach of a restrictive covenant
                                      19
     When the trial court awarded attorney’s fees, it awarded them

under only one theory of recovery — Chapter 38. (3CR642)

(emphasis added) (“Under the discretionary powers of the Court to

award attorney’s fees under Chapter 38 of the Texas Civil Practice

and Remedies Code, the Plaintiffs are awarded attorney’s fees

against the Defendant, Randy K. Smith through the trial in the

amount of $79,171.30 and are conditionally awarded attorney fees

against Defendant Randy K. Smith in the event that the Defendant

Smith appeals this matter to the 4th Court of Appeals in the

amount of $20,000”). (3CR642) (emphasis added). This award

should be vacated for multiple reasons.

A.   The judgment awards attorney’s fees under Chapter 38,
     but Reid neither pleaded nor succeeded on a Chapter 38-
     based claim.

     Chapter 38 is entitled, “Recovery of Attorney’s Fees.” TEX. CIV.

PRAC. & REM. CODE ANN. § 38.001. It allows a person to recover

attorney’s fees if the claim is for rendered services, performed labor,

furnished material, freight or express overcharges, lost or damages

freight or express, killed or injured stock, a sworn account, or an



pertaining to real property, the court shall allow a prevailing party who
asserted the action reasonable attorney’s fees”).
                                   20
oral or written contract. Id. The trial court awarded attorney’s fees

under Chapter 38. (3CR642). However, the case did not involve any

claims referenced in Chapter 38 nor did Reid succeed on any

Chapter 38 claims in order to be entitled to attorney’s fees. Id.

Accordingly, this Court should reverse and vacate the award of

attorney’s fees against Smith.

     Reid cannot salvage his attorney’s fees award by pointing to

the judgment’s ruling in favor of his Declaratory Judgment action.

Gorman v. Gorman, 966 S.W.2d 858, 866 (Tex. App.—Houston [1st

Dist.] 1998, pet. denied) (party successful in declaratory judgment

action not entitled to attorney’s fees under Chapter 38). Nor can

Reid succeed by pointing to the judgment’s rulings related to his

suit to remove cloud on title or Smith’s purported breach of express

covenant. See Perez v. Tex. Disposal Sys., 103 S.W.3d 591, 592

(Tex. App.—San Antonio 2003, pet. denied) (no Chapter 38

attorney’s fees for breach of covenent); Sadler v. Duvall, 815 S.W.2d
285, 293–94 (Tex. App.-—Texarkana 1991, writ denied) (no Chapter

38 attorney’s fees for suit to remove cloud on title).




                                   21
B.    The trial court’s findings indicate the award is tied to
      the breach of covenant finding, but Reid did not plead for
      such attorney’s fees.

      A party’s failure to plead for attorney’s fees constitutes waiver

of those fees. State Farm Fire & Cas. Ins. Co. v. Leasing Enters., 716
S.W.2d 553, 555 (Tex. App.-—Houston [14th Dist.] 1986, writ ref’d

n.r.e.). As noted earlier, Reid asked for attorney’s fees for his suit to

remove cloud on title,11 Chapter 37 (Texas’s Declaratory Judgment

Act), Chapter 38, and “common law.” (2CR467, 474). Reid did not

plead for attorney’s fees under Section 5.006, which allows a party

who succeeds in a breach of covenant claim to recover attorney’s

fees. TEX. CIV. PRAC. & REM. CODE ANN. § 5.006.

      The trial court’s findings of fact provide: The agreement

between RT Craig and Jay A. Blalock, dated July 27, 1937, is an


 Smith notes that Reid’s pleading contains a header entitled, “SUIT TO
11

REMOVE CLOUD ON TITLE AND FOR BREACH OF COVENANTS AND
RESTRICTIONS.” (2CR466). However, the request for attorney’s fees contained
within this section of the petition provides: Smith’s solicitation and recordation
of the instrument from Cloudt to Smith and Smith’s continued claim of the
right of possession of such property creates a cloud on Reid’s title to such
lands, and accordingly, Reid requests that the court remove such clouding
(Cloudt) instruments from Reid’s chain of title. In that respect, the Plaintiffs
ask for the award of attorney’s fees necessary to remove such cloud on, and to
clarify the entire boundary between Section 49 and 50, plus costs of court,
such amounts being in excess of the minimum jurisdictional limits of the
Court. (2CR466). The request for attorney’s fees found at the end of Reid’s
petition references only Chapter 38, “the Declaratory Judgment Act,” and
“common law” as authorizing an award of attorney’s fees to him. (2CR474).
                                       22
express covenant by Smith’s predecessors in title Not to Claim Land

by Adverse Possession. (3CR660). Smith, in asserting a claim for

adverse possession to land, breached such express covenant, and in

so breaching, Smith is liable for attorney’s fees and costs under

section 38.001 of the Texas Civil Practice and Remedies Code.

(3CR660).

     The trial court’s conclusion that Smith’s purported breach of

the express covenant renders him liable for attorney’s fees under

Chapter 38 is erroneous. Compare TEX. CIV. PRAC. & REM. CODE ANN.

§ 38.001 (creating liability for attorney’s fees for, inter alia,

successful breach of contract), with TEX. CIV. PRAC. & REM. CODE

ANN. § 5.006 (creating liability for attorney’s fees for successful

breach of covenant claim). Accordingly, this Court should reverse

and vacate the award of attorney’s fees against Smith.

     Moreover, even if this Court disregards the fact that the trial

court conditioned its attorney’s fees award on Chapter 38, the Panel

was wrong in “rewriting” the judgment based on the trial court’s

findings of fact related to the purported breach of express covenant.

Reid is limited to the theories of attorney’s fees pleaded, and he

cannot now be awarded attorney’s fees based on the unpleaded

                                 23
Section 5.006 theory. See Hartford Cas. Ins. Co. v. Budget Rent–A–

Car Sys., Inc., 796 S.W.2d 763, 771 (Tex. App.— Dallas 1990, writ

denied) (holding defendant who pleaded only contractual right to

attorney’s fees did not invoke attorney’s fees provision of the Act for

declaratory judgment action); Janicek v. 2016 Main Owners Ass’n,

Inc., No. 01–96–00599–CV, 1997 WL 414951, at *5 (Tex. App.—

Houston [1st Dist.] July 24, 1997, no writ) (not designated for

publication) (holding defendant, who pleaded specific grounds for

attorney’s fees, did not invoke the Declaratory Judgment Act’s

attorney's fees provision by not pleading for fees under the Act); see

also Kreighbaum v. Lester,       No.   05–06–01333–CV,      2007 WL
1829729, at *2 (Tex. App.—Dallas June 27, 2007, no pet.) (mem.

op.) (citing Edlund v. Bounds, 842 S.W.2d 719, 731 n. 5 (Tex.

App.—Dallas 1992, writ denied) (explaining that pleader confined to

specific allegations, which control over general ones).

C.   Alternatively, the amount of fees awarded far exceeds the
     percentage    of   fees  related   to  the    breach   of
     contract/covenant finding.

     If this Court rejects Smith’s request to vacate the attorney’s

fees award in its entirety, this Court, at a minimum, must modify

the Panel’s Opinion that affirms the award of 100% of the attorney’s

                                  24
fees. At trial, Reid’s attorney testified Reid incurred a total of

$87,613.30 in attorney’s fees. (3RR91-93; PE21-22) ($61,613.30 in

attorney’s fees up until trial; $12,000 in attorney’s fees for trial

preparation and trial; and $14,000 in paralegal fees). Texas law

requires segregation of attorney’s fees, Tony Gullo Motors I, L.P. v.

Chapa, 212 S.W.3d 299, 310 (Tex. 2006), and Reid’s attorney

complied with this requirement by offering evidence that 10% of the

attorney’s fees were incurred in relation to Smith’s claim of adverse

possession to the “Bubble.” (3RR94). Reid did not dispute this

evidence in his briefing or oral argument.

     Reid’s attorney also testified to the trial court that the

remaining 90% of Reid’s fees were incurred for unrelated legal

issues, some of which were abandoned before trial. (3RR94) (30% of

the time was spent on claims that were abandoned; 30% of the time

was spent on defending against the 2011 County Road Resolution;

30% of the time was spent on “our affirmative claims . . . the

request for the TRO, the request for declarations, the boundary,

defending the easement by estoppel and defending against the legal

effect of the court-related items that were admitted a few minutes

ago, the '78 statement and the '98 actions of the commissioners

                                 25
court”).

      As argued earlier, Reid neither pleaded nor succeeded on a

Chapter 38-based claim and Reid failed to plead for attorney’s fees

under Section 5.006, thus, the judgment for attorney’s fees should

be reversed and vacated. However, if this Court rejects these

argument, then this Court should, at a minimum, modify the trail

court’s judgment to reflect an amount that constitutes fees for the

breach of contract claim (as agreed to by the parties), 10%12 of

$87,613.30 (or $8,761.33). See Bill Miller Bar-B-Q Enterprises, Ltd.

v. Gonzales, No. 04-04-00747-CV, 2005 WL 2176079, *3 & n.3 (Tex.

App. -- San Antonio 2005, pet. denied) (unpublished) (holding

evidence legally insufficient to support entirety of award [$50,000],

but reducing award to amount supported by evidence[$24,000]).

Alternatively,   if   this   Court   does    not   follow   the   framework

established by Bill Miller Bar-B-Q, this Court should remand the

case to the trial court with specific instructions for the trial court to

calculate what amount would constitute 10% of the reasonable and

necessary attorney's fees.


 Smith’s attorney stated at trial: “I agree with Mr. Davis’ number in regard to
12

the 10 percent is a good number on the amount of time and effort that we
spent on adverse possession.” (3RR98).
                                      26
                           CONCLUSION

     Smith respectfully requests this Court grant this Motion for En

Banc reconsideration, withdraw the Panel Opinion, and issue a new

Opinion either vacating the award of attorney’s fees altogether or, at

a minimum, modifying the award to remove the excess attorney’s

fees from the award to ensure that the amount of attorney’s fees

awarded comports with the evidence submitted at trial.

                                       Respectfully submitted,

                                       KELLER STOLARCZYK PLLC
                                       234 West Bandera Road,
                                       No. 120
                                       Boerne, Texas 78006
                                       Telephone: 830.981.5000
                                       Facsimile: 888.293.8580

                                By: /s/Kimberly S. Keller
                                    Kimberly S. Keller
                                    SBN: 24014182
                                    Email: kim@kellsto.com
                                    Shane J. Stolarczyk
                                    SBN: 24033242
                                    Email: shane@kellsto.com

                                       Counsel for Appellant




                                  27
           CERTIFICATE OF COMPLIANCE & SERVICE

     I certify that Appellant’s Motion for En Banc Reconsideration

contains 4015 words. On February 5, 2015, I served a copy of

Appellant’s Motion for En Banc Reconsideration on those listed

below via this Court’s e-filing system and email/facsimile:

                            Joe M. Davis
                         THE DAVIS LAW FIRM
                           P.O. Box 2349
                        Boerne, Texas 78006

                        Stephan B. Rogers
                      ROGERS & MOORE, PLLC
                     309 Waters St., Suite 114
                        Boerne, TX 78006


                                      /s/Kimberly S. Keller
                                      Kimberly S. Keller




                                 28
                               Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00550-CV

                                          Randy K. SMITH,
                                              Appellant

                                               v.
                              Lawrence REID, Royce Reid, Jennifer
                    Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                          Appellees

                    From the 63rd Judicial District Court, Edwards County, Texas
                                        Trial Court No. 3798
                           Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 23, 2014

AFFIRMED AS MODIFIED

           Randy K. Smith appeals the trial court’s judgment enjoining him from using a road located

on property owned by Lawrence Reid, Royce H. Reid, Jennifer Heath, and THL GP, Inc.

(collectively, the Reids). In four issues, Smith argues that the trial court erred in: (1) declaring that

the road is not a public road; (2) determining that Smith did not have an easement by estoppel; (3)

determining that Smith is liable for breach of covenant; and (4) awarding attorney’s fees. We

modify the trial court’s judgment to condition the award of appellate attorney’s fees on an

unsuccessful appeal by Smith. In all other respects, we affirm the judgment of the trial court.
                                                                                     04-13-00550-CV


                                            BACKGROUND

            The Reids are the owners of approximately 1,231.6-acres of real property located in

Edwards County known as the Reid Ranch. The Reid Ranch consists of nine tracts of land. The

Reids trace their ownership of the ranch to Royce I. Reid, who acquired the ranch by General

Warranty Deed dated May 14, 1953. The May 14, 1953 Warranty Deed does not contain any

exception for any easement benefiting adjoining property.

            Smith owns 720.222 acres of land adjoining the Reid Ranch (“Smith Ranch”). The Smith

Ranch includes two tracts: a 639.192-acre tract and an 81.03-acre tract (hereinafter referred to as

the 640-acre tract and the 81-acre tract). Smith acquired the 640-acre tract from Denman L. Cloudt

by General Warranty Deed dated May 8, 2003 (“Cloudt Deed”). The 81-acre tract was acquired

by General Warranty Deed dated February 19, 2010. Neither Warranty Deed contains reference

to conveyance of an easement or other appurtenant right over and across any portion of the Reid

Ranch.

            Edwards County Road 330 originates at a point of intersection with State Highway 55 on

the southeastern boundary of Reid Ranch. County Road 330 traverses Reid Ranch. There is a

road known as “the spur road” which departs from Edwards County Road 330 in a generally

westerly direction crossing from east to west across portions of the Reid Ranch. Specifically, the

spur road crosses the sixth tract and the third tract of the Reid Ranch. The spur road then enters

into the Smith Ranch at a point such that it intersects the boundary line between the Reid Ranch

and the Smith Ranch. For a number of years, the Reids permitted Smith and his predecessors in

title to use the spur road to conveniently access his 640-acre tract. The following map was admitted

at trial:




                                                 -2-
                                                                                       04-13-00550-CV




(The thick black line is the spur road; the yellow line is County Road 330; and the blue line is

Pulliam Creek).

       Bay-Houston Towing Co. owned property south of the Smith Ranch. In 2007, Bay-

Houston sued Smith in an attempt to establish the right to use the spur road to travel across Smith’s

property. Because Bay-Houston also had to use a portion of the Reid Ranch to reach its property,

Smith asked for leave of court to join the Reids in the litigation, and pointed out that both the Reids

and “Edwards County officials . . . contest and dispute that this roadway over the Reid Ranch is a

public highway.” In their answer to Smith’s Third Party Petition, the Reids denied “that all or any

portion of the roadway in question is a public road.” To avoid litigation, the Reids entered into a


                                                 -3-
                                                                                      04-13-00550-CV


Rule 11 agreement with Bay-Houston providing that they would give Bay-Houston permission to

use the spur road across Reid Ranch if Bay-Houston won its suit against Smith. Smith then non-

suited his third party claim against the Reids. Bay-Houston lost at trial and was not allowed to use

the spur road across Smith’s property, thus rendering the Rule 11 agreement moot.

           In February 2010, Smith purchased an additional 81-acre tract bordering his 640-acre tract

and the Reid Ranch to the east. The 81-acre tract gave Smith direct access from State Highway

55 to his 640-acre tract. Smith installed a gate to access his property from the state highway.

           Upon noticing the new gate and learning that Smith no longer needed to cross Reid Ranch

to access his property, Lawrence Reid wrote a letter to Smith dated March 11, 2010. The letter

congratulates Reid on his recent purchase of land and further states:

           Since your new acquisition provides direct access to State of Texas Highway 55, I
           request we speak soon to discuss your current ingress through our property. We
           have acted neighborly in the past and wish to continue in such manner, however
           any necessity of yours to cross our property has now ceased. It is my belief and
           desire that an acceptable time frame for you to complete your new entrance be
           reached to accommodate everyone’s needs and wishes.

The letter was posted on Smith’s gate. 1 Smith did not respond to the letter; at trial, he claimed he

never received the letter. Having never heard from Smith, in late May 2010, the Reids blocked

the spur road with a tractor to prevent Smith from using it. Royce was at the house when Smith

attempted to access the road. Royce informed Smith that he no longer needed to use the road.

Smith responded that “he thought he had some type of right to traverse that property.” Smith could

not explain what right he thought he had, so Royce then moved the tractor and told Smith he had

two months to find his proof of access. The Reids left the road unblocked all summer, but Smith

never contacted the Reids, so the Reids blocked the road again on Labor Day weekend. This time

they blocked the road with rocks and a gooseneck trailer. Smith still did not contact the Reids.


1
    Royce Reid testified that the letter was posted on the gate “numerous times.”

                                                           -4-
                                                                                            04-13-00550-CV


        On November 18, 2010, the Reids filed suit against Smith, asking for a temporary

injunction and for a declaration that Smith has no right to use the spur road. The Reids were

granted a temporary restraining order prohibiting Smith from using the spur road across the Reid

Ranch. Smith then began exclusively using his property to access the 640-acre tract from State

Highway 55.

        A few months later, Smith approached the Edwards County Commissioners’ Court and

asked the court to declare that the spur road is a county road. On February 8, 2011, the

commissioners’ court adopted a resolution titled “Smith Road Spur to County Road 330.” The

resolution provides that:

        [T]here is evidence that [the spur road] has been and remains a County Road, to-
        wit: (1) Resolution of the Edwards County Commissioners’ Court dated June 11,
        1998 and recorded in Vol. 12, Pg[.] 543 of the Minutes of the Commissioners’
        Court of Edwards County, Texas, (2) Written statement of Marshall Craig, former
        Precinct #2 Commission of Edwards County, Texas, recorded April 12, 1978 in
        Vol[.] 6 at [P]g[.] 29 of the Deed Records of Edwards County, Texas, and (3) verbal
        statement of Lee Sweeten, current Precinct #2 Commissioner of Edwards County,
        Texas, that he performed road maintenance work on said spur while employed by
        the Edwards County Road Department in the mid-1970s[.]

Based on this evidence, the commissioners’ court found and ordered that the spur road “has been

and continues to be a county road for all purposes,” and that the “spur shall hereinafter be included

as part of the county road inventory[.]” However, the resolution concludes that the spur road “shall

not be added to the official County Road map until such future time as [Transportation Code]

proceedings are completed . . . and adding said spur road to the map is expressly ordered by this

Court.” The June 11, 1998 minutes reflect that the commissioners passed a motion providing that

“the spur off of road #204 2 that goes to the Moore Ranch has been considered part of the County

road system . . . and has been historically worked as a county road, therefore, be it resolved that it


2
 County Road 330 was previously assigned the number 204; the Reids do not concede, however, that the “Moore
Ranch” mentioned in the 1998 order is the same property as that currently located within the 640-acre tract.

                                                    -5-
                                                                                      04-13-00550-CV


is hereby confirmed that it be part of the County Road system and shall remain as such for all

purposes.” There is no evidence that the spur road was subsequently added to the official County

road map.

       Smith did not inform the Reids or the trial court that he was seeking action from the County

in 2011. He also failed to inform the commissioners that a lawsuit was pending and a temporary

restraining order had been issued preventing him from using the spur road across the Reid Ranch.

At trial, County Judge Souli Shanklin testified that the commissioners had no knowledge that the

spur road was the subject of pending litigation, and that had they known, they would not have

adopted the resolution. Shanklin testified that the commissioners’ court learned about the lawsuit

and temporary restraining order immediately after the February 8, 2011 meeting recessed, when

the sheriff asked Smith “to go out with him to show him what needed to be done, and Smith told

him that he could not because there was a restraining order against him on that deal.”

       When the Reids learned about the 2011 resolution, they joined Edwards County as a third-

party defendant in the underlying lawsuit and challenged the validity of the resolution. On May

19, 2012, Edwards County entered into an agreed judgment with the Reids wherein the County

agreed that the February 8, 2011 resolution “was not intended to acquire any public rights in any

road spur off of County Road 330 as described in the resolution; and to the extent the resolution is

alleged to be an act acquiring or attempting to acquire public rights in the spur under Chapters [sic]

281 or Chapter 258 of the Texas Transportation Code,” the resolution is invalid, unenforceable,

and void. Further, the County agreed that “the Resolution specifically withheld the addition of the

spur as a county road on the County’s Texas Transportation Code Chapter 258 County Road Map.”

Finally, the County agreed that it “made no effort to comply with the notice and other procedures

required by Chapters 281 and 258 of the Texas Transportation Code.” By entry of the agreed



                                                 -6-
                                                                                                  04-13-00550-CV


judgment, the Reids nonsuited the County. The County, therefore, did not participate in the

underlying trial, and stipulated that it would agree to be bound by the trial court’s judgment.

        In May 2011, the Reids amended their petition to add an allegation related to a small, 1.165-

acre piece of land located near the southern boundary of Reid Ranch and the northern boundary of

Smith’s 640-acre tract. The 1.165-acre tract of land has been referred to throughout this litigation

as the “bubble.” The “bubble” contains a natural spring that was fenced in to avoid washouts. The

Reids’ new claim alleged prior owners of the two ranches had agreed the “bubble” was a part of

the Reid Ranch and that future owners would not claim the “bubble” by adverse possession. Smith

filed an answer asserting the affirmative defenses of easement by estoppel, adverse possession,

and impermissible collateral attack.

        After multiple summary judgment motions were denied, the case proceeded to a bench trial

on March 26, 2013. Prior to trial, the parties stipulated on the record that: there is no record access,

easements, or agreements across the Reid tracts in favor of the Smith tracts; and there are no

recorded dedications, purchases, condemnation, or final judgment of adverse possession in favor

of the public as to any portion of the Reid Ranch as it relates to the spur road. 3 The trial court

heard testimony from multiple witnesses and admitted documentary evidence. Following the

bench trial, the trial court ruled in favor of the Reids, finding that: the spur road is not a public

road; the spur road is not an easement appurtenant to the Smith tract; the Cloudt Deed creates a

cloud upon the Reids’ title to the sixth and third tracts (i.e., the “bubble”); Smith claimed the

bubble by adverse possession; the claim by Smith to adverse possession of the bubble was a breach

of an express covenant not to so claim the land by adverse possession; and the Reids are entitled

to enforce the terms of the express covenant not to claim the land by adverse possession. The trial


3
 The parties further stipulated that Smith abandoned his claim that the spur road is a public road by virtue of the
doctrine of implied dedication and his claim of easement by necessity across the Reid property.

                                                       -7-
                                                                                      04-13-00550-CV


court therefore ordered that the parties are authorized to place boundary fences and that the Reids

are granted a permanent injunction against Smith prohibiting him from utilizing any portion of the

Reid Ranch to access the Smith Ranch. The trial court also awarded the Reids court costs and

attorney’s fees in the amount of $79,171.30 for trial and $20,000 for appeal. The trial court signed

two sets of findings of fact conclusions of law in support of its judgment.

                                           DISCUSSION

       On appeal, Smith argues that the trial court erred in: (1) declaring that the spur road is not

a public road; (2) determining that Smith did not have an easement by estoppel; (3) determining

that Smith is liable for breach of covenant; and (4) awarding attorney’s fees to the Reids.

Standard of Review

       In an appeal from a judgment rendered after a bench trial, the trial court’s findings of fact

have the same weight as a jury’s verdict, and we review the legal and factual sufficiency of the

evidence used to support them, just as we would review a jury’s findings. Catalina v. Blasdel, 881
S.W.2d 295, 297 (Tex. 1994). In conducting a legal sufficiency review, we consider all of the

evidence in the light most favorable to the verdict and indulge every reasonable inference that

would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). In determining

whether legally sufficient evidence supports the finding under review, we must consider evidence

favorable to the finding if a reasonable fact finder could consider it, and disregard evidence

contrary to the finding unless a reasonable factfinder could not disregard it. Id. at 827. When a

party attacks the legal sufficiency of an adverse finding on which it did not have the burden of

proof, it must demonstrate that there is no evidence to support the adverse finding. Croucher v.

Croucher, 660 S.W.2d 55, 58 (Tex. 1983). We will sustain a legal-sufficiency or “no evidence”

challenge if the record shows one of the following: (1) a complete absence of evidence of a vital

fact, (2) rules of law or evidence bar the court from giving weight to the only evidence offered to
                                                -8-
                                                                                       04-13-00550-CV


prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a scintilla, or (4)

the evidence establishes conclusively the opposite of the vital fact. City of Keller, 168 S.W.3d at

810.

       In conducting a factual-sufficiency review, we review all of the evidence in a neutral light

and will reverse only if the evidence supporting the finding is so weak or the finding is so against

the great weight and preponderance of the evidence that it is clearly wrong or manifestly unjust.

See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001). In a bench trial, the trial court

is the sole judge of the witnesses’ credibility, and it may choose to believe one witness over

another; a reviewing court may not impose its own opinion to the contrary. See Golden Eagle

Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003).

       We review a trial court’s conclusions of law de novo. BMC Software Belgium, N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002). Although a trial court’s conclusions of law may not

be challenged for factual sufficiency, we may review the legal conclusions drawn from the facts

to determine whether the conclusions are correct. Id. If we determine that a conclusion of law is

erroneous, but the trial court nevertheless rendered the proper judgment, the error does not require

reversal. Id.

Declaration of the spur road as private

       Smith first argues that the trial court erred by declaring the spur road is a private road.

Smith contends the declaration flies in the face of 30 years of official documents, including a 1998

order and a 2011 resolution from the Edwards County Commissioners’ Court, showing that the

spur road is a county road as a matter of law. Smith further argues that the Reids cannot collaterally

attack the commissioners’ actions, such that the 2012 agreed judgment between the Reids and

Edwards County does not nullify the 2011 resolution. The Reids respond that the spur road is not

a public road because the County failed to utilize any of the statutorily-authorized methods of
                                                 -9-
                                                                                        04-13-00550-CV


acquiring the spur as public, and because the County clarified by way of a November 10, 1986

order that the spur is not a public road by omitting it from its official list of county roads.

       Chapter 281 of the Texas Transportation Code sets out four methods by which a county

with a population of 50,000 or less, such as Edwards County, may acquire a public interest in a

private road. Under section 281.002, a county may acquire a public interest in a private road only

by: (1) purchase; (2) condemnation; (3) dedication; or (4) a court’s final judgment of adverse

possession. See TEX. TRANSP. CODE ANN. § 281.002 (West 2013). A public interest in a private

road may not be asserted until the commissioners’ court has complied with the resolution

requirement of section 281.005 and provided written notice to the owner of the road. Id.

§§ 281.005-.006 (West 2013); see also id. § 258.002 (West 2013) (outlining procedures for

adoption of county road map). It is undisputed that Edwards County did not comply with any of

the statutorily-authorized methods of road creation as it relates to the spur road in either 2011 or

1998. Most notably, the County failed to comply with the notice provisions. Actions by a

commissioners’ court may be declared void for failure to comply with statutory requirements. See

Johnson v. Krieg, 175 S.W.2d 102, 103-04 (Tex. Civ. App.—Austin 1943, writ ref’d w.o.m.)

(affirming trial court’s finding that commissioners’ court order was void because it was made

without notice to landowner). Lawrence Reid testified that, prior to filing the lawsuit at issue,

neither he nor any other member of his family was notified that Edwards County was

contemplating the status of the road. He further stated that they never received any notice from

the County with respect to the spur road, meaning that the Reids had no notice of the 1970s

commissioners’ statements or the 1998 order or the 2011 resolution. Jennifer Reid Smith testified

similarly. The trial court was free to consider the evidence that no notice was provided to the

Reids before designating the spur road as a county road, as well as the fact that the spur road was



                                                 - 10 -
                                                                                                      04-13-00550-CV


never added to the official county road map, 4 in concluding that the spur road is in fact a private

road.

         In addition, the trial court was free to consider the 2012 agreed judgment memorializing

an agreement between the County and the Reids in which the County disavowed any interest the

public might have in the spur road and agreed that the 2011 resolution is invalid, unenforceable,

and void. The agreed judgment leaves no doubt that the County did not intend to acquire any

public rights in the spur road. We also note that the 2011 resolution relied on the 1978 statement

of former commissioner Marshall Craig and the “mid-1970s” verbal statement of current

commissioner Lee Sweeten in finding that the spur road is a county road. Because individual

members of the commissioners’ court have no authority to bind the county by their separate

actions, these statements do not constitute conclusive proof that the spur road is a public road. See

Ex parte Conger, 163 Tex. 505, 357 S.W.2d 740, 743 (1962); Canales v. Laughlin, 147 Tex. 169,

214 S.W.2d 451, 455 (1948). The 1998 order similarly does not constitute conclusive proof that

the spur road was public because, as earlier discussed, the order was made without prior notice to

the Reids. See TEX. TRANSP. CODE ANN. §§ 281.005-.006 (commissioners’ court must comply

with resolution requirement of section 281.005 and provide written notice to landowner before

asserting public interest in a private road).

         Finally, we reject Smith’s argument that the 2012 agreed judgment is an impermissible

collateral attack on an order of the commissioners’ court. See Hanks v. Smith, 74 S.W.3d 409, 412

(Tex. App.—Tyler 2001, pet. denied). 5 A collateral attack is an “attempt to avoid the effect of a


4
  The 2011 resolution specifically provided that the spur road would not be added to the official county road map until
the proper statutory requirements were satisfied and “adding said spur to the map is expressly ordered by this Court.”
5
  In Hanks, a landowner sought a declaration that a certain road was public despite a commissioners’ court ruling to
the contrary. Hanks, 74 S.W.3d at 410-11. The appellate court recited the general rule that “absent a showing of gross
abuse of discretion, fraud or collusion in the commissioners’ court’s opening of a road, the order of the commissioners’
court is binding and conclusive” and the judgment is not subject to collateral attack. Id. at 412. The appellate court

                                                         - 11 -
                                                                                                     04-13-00550-CV


judgment in a proceeding brought for some other purpose. A direct attack on a judgment,

conversely, is an attempt to change that judgment in a proceeding brought for that specific purpose,

such as an appeal or a bill of review.” Nw. Indep. Sch. Dist. v. Carroll Indep. Sch. Dist., 441
S.W.3d 684, 692 (Tex. App.—Fort Worth 2014, pet. denied). Because the County was joined in

the lawsuit filed by the Reids, the 2012 agreed judgment between the County and the Reids cannot

constitute a collateral attack on the 2011 resolution.

         Mindful of the fact that the fact-finder is the sole judge of the witnesses’ testimony and of

the weight to be given to their testimony under both a legal and a factual sufficiency review, we

conclude that the evidence presented at trial would allow “reasonable and fair-minded people to

reach the” decision made by the trial court, and that the trial court’s findings regarding the private

nature of the road are not “so contrary to the overwhelming weight of the evidence as to be clearly

wrong and unjust.” City of Keller, 168 S.W.3d at 819, 827; Cain v. Bain, 709 S.W.2d 175, 176

(Tex. 1986). Accordingly, we overrule Smith’s sufficiency complaint and hold that the evidence

presented at trial was sufficient to support the trial court’s declaration that the spur road is not a

public road.

Easement by Estoppel

         Smith next argues that the evidence is legally and factually insufficient to support the trial

court’s denial of an easement by estoppel. The trial court found that:

         The Reids never made any representation of the existence of an easement in favor
         of Smith or Smith’s property across and over any portion of the Reids’ property or
         the spur road; and


therefore held that the order of the commissioners’ court reaffirming that the road was a county road was conclusive
evidence on the issue of the status of the road, and that the trial court therefore erred in finding that the road was
private. Id. The court went on, however, to note that a subsequent order of the commissioners’ court “released all
claim” the County had in the road, thereby abandoning the road. Id. Thus, the appellate court ultimately affirmed the
trial court’s declaration that the road was private. Id. at 414. To the extent that Smith contends that the Hanks court
reversed the trial court’s summary judgment, he is mistaken.


                                                        - 12 -
                                                                                                      04-13-00550-CV


         The Reids never made any false or fraudulent statements or representations to
         Smith regarding access or use of the spur road, or represented to Smith that the
         Reids had or would dedicate the road to the public, or grant to Smith a private
         easement.

Three elements are necessary to the creation of an easement by estoppel: 1) a representation

communicated, either by word or action, to the promisee; 2) the communication was believed; and

3) the promisee relied on the communication. Storms v. Tuck, 579 S.W.2d 447, 452 (Tex. 1979);

Holden v. Weidenfeller, 929 S.W.2d 124, 131 (Tex. App.—San Antonio 1996, writ denied). Under

this doctrine, a landowner may be estopped from denying the existence of an easement created by

“representations” upon which another has detrimentally relied. Drye v. Eagle Rock Ranch, Inc.,

364 S.W.2d 196, 209 (Tex. 1963).

         Smith contends that he proved the elements of easement by estoppel by way of the

following undisputed evidence at trial: Smith, his predecessors in interest, and other landowners

regularly used the spur road without contest by Reid; the spur road was the only way in and out of

the Smith Ranch due to frequent washouts and floods. Smith leased the 640-acre tract for three

years before purchasing it from Cloudt, and relied on the unimpeded use of the spur road when

deciding to purchase the property. Smith made improvements to his land, and relied on use of the

spur road in doing so. He contends that the Reids’ silence regarding the status of the road, and his

reliance on such, constitutes an easement by estoppel. 6

         An easement by estoppel may not be predicated upon silence and passive acquiescence

alone. See Scott v. Cannon, 959 S.W.2d 712, 721 (Tex. App.—Austin 1998, pet. denied) (mere

silence cannot create an easement by estoppel except where there is a vendor-vendee relationship

between the parties); see also Stallman v. Newman, 9 S.W.3d 243, 247 (Tex. App.—Houston [14th



6
 Smith also argues that the Reids’ affirmative actions in the Bay-Houston litigation (i.e., agreeing to give Bay-Houston
an easement over the spur road) operated to create an easement by estoppel.

                                                         - 13 -
                                                                                      04-13-00550-CV


Dist.] 1999, pet. denied) (finding that passive acquiescence in and of itself cannot rise to the level

of a “misrepresentation” so as to create an easement by estoppel where there has never been any

unity of title between the two tracts of land). In the absence of a vendor/vendee relationship, there

was no duty on the Reids to caution or warn Smith or his predecessors-in-title that they should

make no improvements upon their property without a secure right of ingress and egress

appurtenant to their land. See Roberts v. Allison, 836 S.W.2d 185, 188 (Tex. App.—Tyler 1992,

writ denied).

       It is undisputed that the Reids never made an affirmative representation to Smith that the

spur road was public, or that an easement existed in favor of Smith. It is further uncontested that

Smith’s use of the road across the Reids’ property was always permissive, up until the time he

purchased the 81-acre tract. The Reids made no misrepresentation, nor did they engage in

overreaching conduct by their silence; they had no duty to speak. See Wilson v. McGuffin, 749
S.W.2d 606, 610-11 (Tex. App.—Corpus Christi 1988, writ denied). Although Smith may have

made improvements upon his property, the record contains no evidence that he made the

improvements in reliance on any express promise by the Reids. Further, this case does not involve

a landlocked tract, and once Smith purchased the additional acreage in 2010, alternative means of

ingress and egress to the Smith property were available without use of the spur road across the

Reid Ranch. Accordingly, Smith has failed to establish any of the elements of an easement by

estoppel and we therefore overrule his second issue.

Breach of Covenant Not to Adversely Possess the “Bubble”

       Smith took title to his 640-acre tract subject to a covenant not to claim the Reids’ land by

adverse possession. The Reids’ and Smith’s predecessors in title executed the agreement because

the terrain of their ranches required the fence-line to deviate from the true boundary line in several

places, and neither wanted the deviation to turn into a claim of adverse possession. The Reids’
                                                - 14 -
                                                                                      04-13-00550-CV


predecessor in title, R.T. Craig, and Smith’s predecessor in title, J.A. Blalack, struck the following

agreement:

       WHEREAS, it was and is the intention of said parties to claim their respective lands
       according to survey lines and according to the description contained in the several
       deeds of conveyance under which said parties own and possess said respective
       lands and not to claim said lands as differently divided by the division fence
       between said parties as above shown . . . .

       WHEREAS, said parties desire to evidence in writing said arrangement and to show
       that they did not and do not intend to claim and possess said premises adversely to
       each other:

       NOW, THEREFORE KNOW ALL MEN BY THESE PRESENTS: That we, R.T.
       Craig and J.A. Blalack, in consideration of the premises, hereby mutually agree that
       we do not claim adversely to each other . . . J.A. Blalack for himself likewise
       contracts and agrees to and with the said R.T. Craig that he, the said J.A. Blalack
       has not claimed . . . the said portion of the South West one-fourth of Survey 50
       which is cut into the outside inclosure [of] the said J.A. Blalack and further likewise
       agrees that he does not and will not claim or assert any interest or title therein but
       holds said premises subject to the claim and ownership of the said R.T. Craig and
       the said parties agree that this contract is binding upon their heirs and assigns.

The Reids pleaded that Smith’s deed, which contained a “bubble” of land within their boundary,

constituted a cloud on their title and constituted a breach of the covenant not to adversely possess.

In the final judgment, the trial court found that “Smith claimed such ‘bubble’ by virtue of adverse

possession” and that assertion of this claim is “in fact a breach of an express covenant not to so

claim land . . . by adverse possession.” On appeal, Smith asserts that this finding is not supported

by legally or factually sufficient evidence.

       First, Smith argues that the Reids’ breach of covenant claim is barred by a four-year statute

of limitations. See Malmgren v. Inverness Forest Residents Civic Club, Inc., 981 S.W.2d 875, 877

(Tex. App.—Houston [1st Dist.] 1998, no pet.) (“Actions to enforce restrictive covenants are

controlled by the four-year statute of limitations.”). The Reids respond that Smith has waived his

affirmative defense of limitations because he failed to plead or argue it below. Smith’s “Fourth

Amended Original Answer, Counter-Claim and Affirmative Defenses,” contains a section titled
                                                - 15 -
                                                                                                    04-13-00550-CV


“Claims/Affirmative Defenses.” Under this heading are two claims/affirmative defenses: (A)

Easement by Estoppel and (B) Adverse Possession. The “adverse possession” heading contains

the following language:

                 The Defendant, relying on his own deed from D.L. Cloudt in 2003, claims
         ownership of “the bubble,” which lies at the entrance to the Smith tract, further
         states that Plaintiffs’ alleged cause of action is barred by limitations set forth in
         Sections 16.024, 16.025[,] and 16.026 of the Texas Civil Practice and Remedies
         Code. The deed to Smith dated May 2003 is recorded in Volume 212, Page 821 of
         the Edwards County deed records.

                Moreover, “the bubble” was conveyed to Smith’s predecessor, Denman L.
         Cloudt (“Cloudt”) by Deed dated November 16, 1998, recorded at Volume 161,
         Page 364 of the Edwards County deed records. “The bubble” is described by metes
         and bounds in the Deed to Cloudt. “The bubble” has been under fence and
         considered part of what is the Smith Ranch since the 1970’s, prior to both Cloudt
         and Smith’s ownership.

(Emphasis added). 7 Sections 16.024-.026 of the Texas Civil Practice and Remedies Code pertain

to adverse possession; none of the sections contain a four-year limitations period. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 16.024-.026 (West 2002) (providing three, five, and ten-year

limitations period for adverse possession claims).

         We agree that Smith’s pleadings, which only briefly mention limitations under the adverse

possession heading, failed to put the Reids on notice that he was claiming a limitations defense.

See TEX. R. CIV. P. 45, 47. A review of Smith’s live pleading would not have provided notice to

a reasonably competent attorney of Smith’s intent to assert the affirmative defense of limitations.

See Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 897 (Tex. 2000); Broom v.

Brookshire Bros., Inc., 923 S.W.2d 57, 60 (Tex. App.—Tyler 1995, writ denied). Smith contends

that absent the Reids’ failure to specially except to his pleading, his pleading is sufficient and he


7
  The pleading also contains a second section titled “Affirmative Defenses.” Under this heading, four affirmative
defenses are listed as follows: “(A) Estoppel; (B) Estoppel / Silence / Duty to Speak; (C) Adverse Possession; and (D)
Impermissible Collateral Attack.” There is no mention of the term “limitations” within the discussion of these
affirmative defenses.

                                                        - 16 -
                                                                                      04-13-00550-CV


did not waive his affirmative defense of limitations. We disagree that there was any defect in the

pleadings calling for special exceptions. See Auld, 34 S.W.3d at 896 (stating an opposing party

should use special exceptions to identify defects in a pleading so that they may be cured, if

possible, by amendment). The Reids were entitled to rely on Smith’s specific pleading of “adverse

possession,” and were not required to alert Smith to another possible theory of recovery. See

Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 345 (Tex. 2011) (“A

party is not required to specially except to a pleading defect if it lacks notice of the other party’s

intent.”). Because limitations is an affirmative defense that is waived unless affirmatively pleaded,

Smith has failed to preserve his limitations complaint for our review. See TEX. R. CIV. P. 94; Fed.

Deposit Ins. Corp. v. Lenk, 361 S.W.3d 602, 611 (Tex. 2012).

       Second, Smith contends that he is not bound by the Craig-Blalack agreement and that the

agreement is not tied to the “bubble.” We again disagree. The Craig-Blalock agreement provides

that the “parties agree that this contract is binding upon their heirs and assigns.” Because the

original parties to the agreement intended it to be binding upon their heirs and assigns, the covenant

runs with the land. See Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d 632, 635 (Tex.

1987) (“In Texas, a covenant runs with the land when it touches and concerns the land; relates to

a thing in existence or specifically binds the parties and their assigns; is intended by the original

parties to run with the land; and when the successor to the burden has notice.”); see also Montfort

v. Trek Res., Inc., 198 S.W.3d 344, 355 (Tex. App.—Eastland 2006, no pet.) (intent to run with

the land may be evidenced by language stating that covenant binds drafters’ “successors and

assigns”). As such, Smith was bound by the covenant not to adversely possess the bubble.

       Third, Smith argues the trial court’s negative finding as to adverse possession precludes a

finding of breach of covenant. This argument is disingenuous, because the agreement merely

prohibits a “claim” or assertion of interest in the property—it is immaterial that the claim of
                                                - 17 -
                                                                                                        04-13-00550-CV


adverse possession turns out to be unmeritorious or unsuccessful. We therefore cannot agree that

the trial court erred in finding that Smith claimed the “bubble” by adverse possession and that

assertion of this claim constituted a breach of an express covenant. We overrule Smith’s issue

related to breach of the covenant not to adversely possess the “bubble.”

Attorney’s Fees

         Finally, Smith contends we should vacate the award of attorney’s fees. The trial court’s

judgment provides: “Under the discretionary powers of the Court to award attorneys fees under

Chapter 38 of the Texas Civil Practices [sic] and Remedies Code, the Plaintiffs are awarded

attorneys fees against the Defendant, Randy K. Smith through the trial in the amount of

$79,171.30, and are conditionally awarded attorney fees against Defendant, Randy K. Smith in the

event that the Defendant Smith appeals this matter to the 4th Court of Appeals in the amount of

$20,000.” Smith claims that although the trial court awarded attorney’s fees under Chapter 38 of

the Texas Civil Practice and Remedies Code, the Reids did not succeed on any Chapter 38 claims.

See TEX. CIV. PRAC. & REM. CODE ANN. § 38.001 (West 2008). 8 We disagree. The Reids’ claim

for breach of the covenant not to adversely possess the “bubble” sounds in contract. See id.

§ 38.001(8); Davis v. Canyon Creek Estates Homeowners Ass’n, 350 S.W.3d 301, 313 (Tex.

App.—San Antonio 2011, pet. denied) (“A restrictive covenant is a contract subject to the same

rules of construction and interpretation as any other contract.”); Candlewood Creek Neighborhood

Ass’n v. Gashaye, No. 05-11-00380-CV, 2012 WL 3135721, at *2 (Tex. App.—Dallas Aug. 2,

2012, no pet.) (mem. op.) (holding that a covenant is a contract between the parties, and that

recovery of attorney’s fees is permitted on a breach of contract action under section 38.001(8));



8
 Section 38.001 provides: “A person may recover reasonable attorney’s fees from an individual or corporation, in
addition to the amount of a valid claim and costs, if the claim is for . . . an oral or written contract.” TEX. CIV. PRAC.
& REM. CODE ANN. § 38.001 (West 2008).

                                                          - 18 -
                                                                                      04-13-00550-CV


but see Tanglewood Homes Ass’n, Inc. v. Feldman, 436 S.W.3d 48, 74-75 (Tex. App.—Houston

[14th Dist.] 2014, pet. filed) (holding that breach of deed restriction cannot authorize award of

attorney’s fees under Chapter 38). Smith’s reliance on Perez v. Tex. Disposal Sys., Inc., 103
S.W.3d 591, 592 (Tex. App.—San Antonio 2003, pet. denied), is misplaced because it pertains to

the recovery of attorney’s fees under section 15.51 of the Texas Business and Commerce Code.

See TEX. BUS. & COM. CODE ANN. § 15.51 (West 2011) (“Procedures and Remedies in Actions to

Enforce Covenants Not to Compete”). Accordingly, we conclude the award of attorney’s fees

under Chapter 38 was proper.

       In any event, the trial court was authorized to award attorney’s fees under the Uniform

Declaratory Judgments Act. Section 37.009 of the UDJA provides: “In any proceeding under this

chapter, the court may award costs and reasonable and necessary attorney’s fees as are equitable

and just.” TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (West 2008). In a declaratory judgment

action, the trial court may award either party costs and reasonable attorney’s fees as are equitable

and just. See Arthur M. Deck & Assocs. v. Crispin, 888 S.W.2d 56, 62 (Tex. App.—Houston [1st

Dist.] 1994, writ denied). The question, then, is not whether the Reids’ pleadings include a specific

request for attorney’s fees under the UDJA, but whether the action between the Reids and Smith

was one “under this chapter,” i.e., whether it was a declaratory judgment action. It is undisputed

that the Reids sought declaratory relief against Smith under the UDJA. Thus, the trial court was

authorized to award attorney’s fees to any party with pleadings requesting them. See Purvis Oil

Corp. v. Hillin, 890 S.W.2d 931, 939 (Tex. App.—El Paso 1994, no writ) (concluding that party

moving for attorneys’ fees in declaratory judgment action need not specify statutory authority for

award so long as that party has pleaded for attorneys’ fees). The Reids sought recovery of

attorneys’ fees under section 38.001, the UDJA, and under common law.



                                                - 19 -
                                                                                      04-13-00550-CV


       We review a trial court’s decision to award attorney’s fees under the UDJA for an abuse of

discretion. Ridge Oil Co. v. Guinn Invs., Inc., 148 S.W.3d 143, 163 (Tex. 2004) (citing Bocquet

v. Herring, 972 S.W.2d 19, 21 (Tex. 1998)). We employ a hybrid analysis in which the “reasonable

and necessary” requirements are questions of fact determined by the factfinder but the “equitable

and just” requirements are questions of law for the court. Ridge Oil Co., 148 S.W.3d at 161. The

party seeking to recover attorney’s fees bears the burden of proof. Stewart Title Guar. Co. v.

Sterling, 822 S.W.2d 1, 10 (Tex. 1991). Based on the record before us, we cannot say that the trial

court abused its discretion when it awarded attorney’s fees to the Reids for trial.

       As to the amount of the attorney’s fees, Smith argues that the Reids should only recover

10% of $87,613.30. Specifically, Smith alleges that evidence was presented that the Reids

incurred a total of $87,613.30 in attorney’s fees at trial, but counsel testified that only 10% of the

fees were incurred in relation to the Smith’s claim of adverse possession of the “bubble.” Again,

we disagree.    Itemized invoices were presented in support of the entire amount awarded

($79,171.30), and Smith lodged no objection to the evidence at trial. Thus, Smith has waived his

segregation complaint on appeal. See TEX. R. APP. P. 33.1(a); Green Int’l., Inc. v. Solis, 951
S.W.2d 384, 389 (Tex. 1997). Nonetheless, the Reids were entitled to all of their requested fees

because the facts underlying their breach of contract and declaratory judgment claims

encompassed 100% of the fees. Counsel testified that he spent 10% of his time on the adverse

possession claim; 30% on the abandoned claims of easement by necessity and public road by

implied dedication; 30% on the 2011 resolution; and 30% on the temporary restraining order,

request for declarations, and defending the easement by estoppel. Accordingly, the trial court did

not abuse its discretion in awarding $79,171.30 in attorney’s fees for trial.

       We do, however, agree with Smith that the award of appellate attorney’s fees should have

been conditioned on Smith’s unsuccessful appeal to this court. Appellate attorney’s fees must be
                                                - 20 -
                                                                                   04-13-00550-CV


conditioned on success in the appeal. Gilbert v. City of El Paso, 327 S.W.3d 332, 337-38 (Tex.

App.—El Paso 2010, no pet.). We therefore modify the judgment to make the award of appellate

attorney’s fees contingent upon an unsuccessful appeal by Smith. See Sundance Minerals, L.P. v.

Moore, 354 S.W.3d 507, 515 (Tex. App.—Fort Worth 2011, pet. denied). As such, Smith’s final

issue is sustained in part.

                                          CONCLUSION

        The trial court’s judgment is modified to condition the award of appellate attorney’s fees

on an unsuccessful appeal by Smith. In all other respects, the judgment of the trial court is

affirmed.


                                                 Rebeca C. Martinez, Justice




                                              - 21 -
                                       CAUSE NO. 3798
  LAWRENCE REID, ROYCE REID,                   §            IN THE DISTRICT COURT
  JENNIFER HEATH, AND THL GP, INC.             §
         Plaintiffs                            §
                                               §
 V.
                                               §            63RD JUDICIAL DISTRICT
                                               §
 RANDY K. SMITH AND EDWARDS                    §
 COUNTY
                                               §
         Defendants
                                                            EDWARDS COUNTY, TEXAS


                                         JUDGMENT



        On the 26th day of March, 2013 came on to be heard the above styled cause of
 action. Plaintiffs, Lawrence Reid, Royce Reid, Jennifer Heath and THL GP, Inc.
 (collectively referred hereto as "Reid") appeared in person and by and through their
 attorney of record, Joe M. Davis and Defendant, Randy K. Smith ("Smith") appeared in
person and by and through his attorneys of record, J. Ken Nunley and Chad M. Upham,
and Idwards County appeared personally through its County Judge Souli Shanklin and
 by and through its attorney of record Chad Elkins and announced ready for trial. The jury
was waived and all questions offact were submitted to the Court.
        Before trial, Edwards County announced to the Court that while it was a Defendant
in the case it wished to waive its right to participate and be present during the trial.
Edwards County stipulated to the Court that it would agree to be bound by the Judgment
of this Court following a trial on the merits. All parties stipulated their agreement to allow
Edwards County to be excused from participation at trial.
       The Court determined that it had jurisdiction over the parties and subject matter of
this case.


       The Court having considered the evidence, arguments of counsel and credibility of
the witnesses finds as follows:
                                                                 •(J?-*.   I, Olga Lydia Reyes, District Clerk, Edwards County, Texas, do hereby
                                                                 -MX certify that this is atrue and correct copy as appear^p{ rgjofJ/iryny
                                                                 '' '»»™ office. Witness my name and seal of office on
                                                                                            Olga Lydia Reyes^strict went
                                            692                                               Bv 4/JPtj^J ,D        Throughout this trial the principal issue has been the status of one certain road
 which has been described as the "spur" or "spur road". Such road is a road tract which
 departs from Edwards County Road number 330 in a generally western direction,
 crossing from East to West across the Reid "Sixth Tract" being the SE V* of Survey 50
Abstract 1527, GC &SF Ry Co., and Reid "Third Tract", being the S.W. %of Survey 50
Abstract 2705, GC &SF Ry Co., Edwards County, Texas, and then entering into the
Smith Tract Survey 49, Abstract 1257 S.P.RyCo., at the point that such road intersects
with the boundary line between said Survey 50 and said Survey 49 as such is shown on
MDS/Boemer Plat attached hereto.

       THE COURT FURTHER FINDS that the spur may have been attempted to be
described in certain documents received into evidence, specifically being a 1974 letter
signed by County Judge Allen Stovall which is recorded at Volume 56, Page 88, Deed
Records of Edwards County, Texas, a 1978 statement of Edwards County Commissioner
Marshall Craig which is recorded at, Volume 56, Page 29, Deed Records of Edwards
County, Texas, June 11, 1998 minutes of Edwards County Commissioners Court which
are recorded at Volume 12, Page 543, Commissioner Court Records of Edwards County,
Texas and a January 18, 2011 Resolution of the Edwards County Commissioners Court
which is the subject ofthe earlier judgment of this court in this cause.
      Chapter 258 allowed a county to clarify its interest in a road by proposing acounty
road map which the claims are public through either Chapter 281, or other law, or by
continuous maintenance. The legislature enacted Chapter 258 to help counties to clarify
their public interest in roads in which counties claims existed before the enactment of



                                              2               /Cf'^lirx '• °'Sa Lycl'a Reves'District Clerl(' Edwards County,Texas, do hereby
                                                             •Q}?"' -i&\ certify that this is atrue and correct copy as appears/of reco/d huny
                                                            p:4.v >~^||p\ office. Witness my name and seal of office on y//"//j?
                                                            \}i •P\M]                           Olga Lydia Reyes, DistrictClerk
                                           £» %%             M'y|fF                             By Ctf2?  Chapter 281. There is no evidence of Edwards County acquiring public interest in the
 spur by purchase, condemnation, dedication, or aCourt's final judgment or any other law.
  Nor did the county include the spur on its road map thereby clarifying its status as a
 public road. When a county can only claim public interest in a road by continuous
 maintenance, the county has the burden to prove said continuous maintenance given that
 evidence thereof is primarily within the county's control. "Continuous maintenance" is
 defined as grading or other routine road maintenance beginning before September 1,
 1981, and continuing until the date of protest. Although there is evidence of occasional
 maintenance by the county, there is insufficient evidence of continuous county
 maintenance for the Court to declare a public interest in the spur.                  THE COURT
 FURTHER FINDS that the "spur road" is not a public road.
      THE COURT FURTHER FINDS that there are no access easements appurtenant
to Smith's Tract Survey 49, Abstract 1257 S.P.RyCo., wherein the Reid "Sixth Tract-
being the SE %of Survey 50 Abstract 1527, GC &SF Ry Co., Reid "Third Tract", being
the S.W. %of Survey 50 Abstract 2705, GC &SF Ry Co., Edwards County, Texas, is the
servient estate; and specifically that the "spur" road at issue herein is not an easement
appurtenant to the Smith Tract Survey 49, Abstract 1257 S.P.Ry.Co.
      THE COURT FURTHER FINDS that the 2003 Deed from D.L. Cloudt, Sr. to
Randy KSmith which is recorded at Volume 212, Page 821, of the Official Public Records
of Edwards County Texas creates acloud upon the "Reid" title to the "Sixth Tract" being
the SE %of Survey 50 Abstract 1527, GC &SF Ry Co., and the Reid "Third Tract", being
the S.W. Vi of Survey 50 Abstract 2705, GC &SF Ry Co., Edwards County, Texas, such


                                                                    ,Olga Lydia Reyes, District Clerk, Edwards County, Texas, do hereby
                                                               \ certify that this is atrue and correct copy as appears of repprdin my
                                                               pj office. Witness my name and seal of office on ^jhlil-5
                                                               ''                     Olga LydiatoesJistrict Clerk

                                       o$H                                            By UXJ^d^Ud^
                                                                                                          f^
                                                                                                                            .tewti
 cloud is created by virtue of the deed without warranty to lands located in the Reid "Sixth
 Tract" being the SE %of Survey 50 Abstract 1527, GC &SF Ry Co., and the Reid "Third
 Tract", being the S.W. 1/4 of Survey 50 Abstract 2705, GC &SF Ry Co., Edwards
 County, Texas. Throughout this trial such land burdened by the Deed Without Warranty
 has been described as the "Bubble", and is described as a tract of land approximately
 1.165 acre.


       THE COURT FURTHER FINDS that in this suit, Smith claimed such "bubble" by
 virtue of adverse possession.

        THE COURT FURTHER FINDS that the claim by Smith to adverse possession of
 the "bubble" was in fact a breach of an express covenant not to so claim land in the SW
%of Survey 50, Abstract 2705 by adverse possession, which covenant originated in a
agreement between RT Craig and Jay A. Blaiock dated July 27, 1937, and which is
recorded at Volume 31 page 563 of the Deed Records of Edwards County, Texas. Said
agreement was incorporated by reference into the deed from D.L. Cloudt, Sr. to Randy K.
Smith, which deed was recorded at Volume 212, Page 821 of the Official Public Records
of Edwards County.

       THE COURT FURTHER FINDS that as the record owners of SW %of Survey 50,
Abstract 2705, Reid is entitled to enforce the terms of said express covenant not to so
claim land by adverse possession.

      It is therefore ORDERED, ADJUDGED and DECREED:
      That the boundary between the Smith Tract, Survey 49, Abstract 1257,
S.P.Ry.Co., and the Reid Reid "Sixth Tract" being the SE %of Survey 50 Abstract 1527,


                                                                  I, Olga Lydia Reyes, District Clerk, Edwards County, Texas, do hereby
                                                                  certify that this is atrue and correct copy as appejysyof recard kmy
                                                                  office. Witness my name and seal of office on ^///7//Lg
                                                                                     Olga Lyfostoes. District cierk^
                                                                                     Bv $&f>4j/j?J>                         .BetHft-.
                                        *£5
 GC &SF Ry Co., and Reid "Third Tract", being the S.W. 1/4 of Survey 50 Abstract 2705,
 GC & SF Ry Co., Edwards County, Texas is determined to be as shown on the
 MDS/Boerner plat which was admitted into evidence and which is affixed hereto and
 made a part of this judgment. The parties are authorized to place their boundary fences in
accordance therewith, and all parties are hereby enjoined from preventing or sabotaging
any such placement of boundary fences.

       The Plaintiffs are granted a permanent injunction against the Defendant Randy K.
Smith, his agents and employees, prohibiting them from utilizing any portion of the Reid
Ranch to access the Smith property or any portion thereof.
       Under the discretionary powers of the Court to award attorneys fees under Chapter
38 of the Texas Civil Practices and Remedies Code, the Plaintiffs are awarded attorneys
fees against the Defendant, Randy K. Smith through the trial in the amount of
$79,171.30, and are conditionally awarded attorney fees against Defendant, Randy K.
Smith in the event that the Defendant Smith appeals this matter to the 4* Court of
Appeals in the amount of $20,000.

        Plaintiffs shall additionally recover all of their court costs.
        All relief not expressly granted in this Judgment is denied.
        SIGNED this _^_ day of .. /fL .,. .- , ?m3 ^^/^
                                             /



                                                 JUDGE REX EMERSON
    , FILED FOR RECORD
                     VchckJZM


         MAY     3 ?013

            IALYDIA REYES
           ™.CTCLERKTEXAS
       BDWUUjacoUNfy                              5             x>$J$y. I, Olga Lydia
                                                                X^n>?>^ i,utga  uyaia Reyes,
                                                                                      Keyes. District
                                                                                             uistnet Clerk,
                                                                                                      uerk, Edwards County, Texas,
                                                                                                            towards county,        do hereby
                                                                                                                            texas, do ner<
  VH-ZlnrpM, *\ flrfft.fr, ^*j                         .       !&», '"^^ j|l-a/this is atrue and correct copy as appears Pjj£qprcU£
   7                 'y     ^                                  r"0..4z>m'\ oifice. Witness my name and seal of office on _^7/_j//_P
                                             * «      m.       \M£$MJ                         OlOlgaga Lydi
                                                                                                       Lydiaa RewsJjistrictC1"'
                                                                                                              ReyesJJistrict Clerk -'
                                            £££                "flfF                            ByBy 44Py
                                                                                                     fi£6,tjjj^j                  rfefluft